DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending and being examined.

Response to Amendment
The previous rejections are updated in light of the Applicant’s amendments.

Claims 1-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-101227 A to Ushiyama et al. (hereinafter Ushiyama) and in further view of US 2011/0184091 Al to Mizuki et al. (hereinafter Mizuki).

Regarding claims 1-6, Ushiyama teaches an epoxy resin composition comprising (A) an oxazolidone skeleton-containing epoxy resin, (B) an epoxy resin other than component (A), (C) a curing agent, and (D) cellulose nanofiber (See abstract), used to form a prepreg that is obtained by impregnating reinforcing fibers with a resin content of 25-40 mass% (para 80-82), and wherein the above prepreg is laminated and cured (para 116-118), which meets the claimed cured product cited in claims 3 , 4 and 6. Ushiyama further teaches the wherein the epoxy component (B) is liquid bisphenol A epoxy resin, JER 828 (para 100), which meets the claimed liquid bisphenol-type epoxy resin at 30 deg C, and wherein the curing agent is dicyandiamide (para 101), which meets the claimed curing agent.

Ushiyama further teaches the epoxy resin composition can have a thermoplastic resin such as a block polymer such as polymethmethacrylates and Nanostrength (para 61-62 and 66) in amounts of 1-20 parts per 100 parts of total epoxy resin (para 67).
Ushiyama does not explicitly teach the claimed diblock copolymer. 
However, Mizuki teaches an epoxy resin composition comprising epoxy resins (Aa) and epoxy resin (Ab), an amine based curing agent (B), and a block copolymer (C), (See abstract), wherein epoxy resin (Aa) is an epoxy resin with an oxazolidone ring structure (para 23 and Examples, para 125-126), wherein the epoxy resin (Ab) is a liquid epoxy resin such as bisphenol A epoxy resin Epotohto YD128, (para 139). Mizuki further teaches the amine curing agent is dicyandiamide (para 91). Mizuki further teaches the above composition is used to form a prepreg by impregnating reinforcing carbon fibers having a elasticity modulus of 290 GPa, with the heated epoxy resin composition at a matrix resin weight of 35.5 wt% (para 181), which is in the same field of use of epoxy resin compositions and prepregs as cited above in Ushiyama. Mizuki also teaches wherein the block copolymer can be a diblock of B-M or triblock (para 44), such as Nanostrength (para 65), which demonstrates the diblock is a suitable block copolymer to be used in the composition of Ushiyama. Mizuki also teaches wherein B and M are linked by a covalent bond, (para 44-45), wherein the block M is a polymethyl methacrylate 
It would have been obvious to one ordinarily skilled in the art before the effective date of the filing date to use the B-M diblock of Mizuki for the thermoplastic block copolymer of Ushiyama because Mizuki teaches the same field of use of epoxy resin compositions and prepregs as cited above in Ushiyama, Mizuki also teaches wherein the block copolymer can be a diblock of B-M or triblock (para 44), such as Nanostrength (para 65), which demonstrates the diblock is a suitable block copolymer to be used in the composition of Ushiyama, and Mizuki further teaches the diblock is used to enhance toughness, impact resistance, while maintaining heat resistance, (para 44, 50, 51, 56-59).
Regarding the claimed mass ratio, the above Ushiyama teaches 5-80 parts of component (A) and 20-95 parts of component (B) which correlates to an A/(A+B) of 0.05 to 0.8, which overlaps and meets the claimed range, and the above Ushiyama teaches 1-20 parts of block copolymer per 100 parts of epoxy resin which correlates to a C/(A+B) of 0.01-0.20, which overlaps and meets the claimed range. As cited above, Ushiyama also teaches the dicyandiamide (amine equivalent of 21 g/eq) curing agent is used in a moles of active hydrogens of 0.4-1 times the total number of moles of active epoxy groups, (para 29), which overlaps and meets the claimed range.

However, as cited above and incorporated herein the combination of Ushiyama and Mizuki teaches a substantially identical cured composition. As cited above and incorporated herein, Ushiyama teaches the same components (A)-(D) in blending ratio amounts, particularly the same epoxy resins, and dicyandiamide, which overlap and meet the claimed ratios, while Mizuki teaches the same claimed component (C) diblock copolymer, and the Applicant cites in para 24-25, 28, and 46, of their specification that it is the amount of diblock copolymer and curing agent which gives the claimed properties.
Thus, one skilled in the art would have a reasonable expectation for the cured composition of the combination of Ushiyama and Mizuki to have the claimed tan and Tg properties of the claimed invention because the combination of Ushiyama and Mizuki teaches a substantially identical cured composition, such as Ushiyama teaches the same components (A)-(D) in blending ratio amounts, particularly the same epoxy resins, and dicyandiamide, which overlap and meet the claimed ratios, while Mizuki teaches the same claimed component (C) diblock copolymer, and the Applicant cites in para 24-25, 28, and 46, of their specification that it is the amount of diblock copolymer and curing agent which gives the claimed properties. See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, of US Pat. No. 11,059,949 B2 (hereinafter US Pat. No. ’49), and in further view of JP 2017-101227 A to Ushiyama et al. (hereinafter Ushiyama).

Regarding claims 1, 2, and 5, US Pat. No. ’49 teaches a prepreg that is formed by impregnating a reinforced fiber with an epoxy resin composition so as to have a resin content within a range of 25 to 50 mass %, an elastic modulus of the reinforced fiber being 100 GPa or higher and 900 GPa or lower; the epoxy resin composition comprising the following Components A to D: Component A: an epoxy resin having an oxazolidone ring structure in a molecule thereof; Component B: an epoxy resin that is liquid at 30.degree. C.; Component C: a diblock copolymer having a B-M structure, wherein block M is a block consisting of a homopolymer of methyl methacrylate, or a copolymer including at least 50 mass % of methyl methacrylate; block B is immiscible with the epoxy resins and the block M, a glass transition temperature Tg of the block B being 20.degree. C. or lower; the blocks B and M being directly 
US Pat. No. ’49 does not explicitly teach the active hydrogen to epoxy group ratio.
However, Ushiyama teaches an epoxy resin composition comprising (A) an oxazolidone skeleton-containing epoxy resin, (B) an epoxy resin other than component (A), (C) a curing agent, and (D) cellulose nanofiber (See abstract), used to form a prepreg that is obtained by impregnating reinforcing fibers with a resin content of 25-40 mass% (para 80-82), and wherein the above prepreg is laminated and cured (para 116-118), which is in the same field of use as App. No. 16/580,202. Ushiyama further teaches the wherein the epoxy component (B) is liquid bisphenol A epoxy resin, JER 828 (para 100), and wherein the curing agent is dicyandiamide (para 101). The curing agent is also used in a moles of active hydrogens of 0.4-1 times the total number of moles of active epoxy groups, (para 29). Ushiyama also teaches the amount of curing agent gives good heat and mechanical properties (para 29).
It would have been obvious to one ordinarily skilled in the art before the effective date of the filing date to use the amount dicyandiamide of Ushiyama for the dicyandiamide of US Pat. No. ’49 because Ushiyama teaches the same field of use as US Pat. No. ’49 and Ushiyama also teaches the amount of curing agent gives good heat and mechanical properties (para 29).


US Pat. No. ’49 does not explicitly teach the tan properties or the Tg properties of the cured composition.
However, as cited above and incorporated herein the combination of US Pat. No. ’49 and Ushiyama teaches a substantially identical cured composition. As cited above and incorporated herein, US Pat. No. ’49 teaches the same components (A)-(D) in the same blending ratio amounts, particularly the same epoxy resins, component (C) diblock, and dicyandiamide, while Ushiyama teaches the same active/epoxy ratio, and the Applicant cites in para 24-25, 28, and 46, of their specification that it is the amount of diblock copolymer and curing agent which gives the claimed properties.
Thus, one skilled in the art would have a reasonable expectation for the cured composition of the combination of US Pat. No. ’49 and Ushiyama to have the claimed tan and Tg properties of the claimed invention because the combination of US Pat. No. ’49 and Ushiyama teaches a substantially identical cured composition, such as US Pat. No. ’49 teaches the same components (A)-(D) in the same blending ratio amounts, particularly the same epoxy resins, component (C) diblock, and dicyandiamide, while Ushiyama teaches the same active/epoxy ratio, and the Applicant cites in para 24-25, 28, and 46, of their specification that it is the amount of diblock copolymer and curing agent which gives the claimed properties. See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical 

Response to Arguments
Applicant's arguments filed 08/02/2021 have been fully considered but they are not persuasive.
On page 5-7, the Applicant argues unexpected results pointing to the Table in their specification that the mass ratio of C/(A+B) is 0.12-0.19 and Mizuki teaches it outside the range.  This is not persuasive because the ratio is taught by the combination of the teachings of  Ushiyama and Mizuki and Ushiyama teaches the claimed mass ration that overlaps and meets the claimed range. In regards to the unexpected results, Applicant’s data does not give a good comparison to the closest prior art of Ushiyama. Furthermore, the Applicant has not provided the calculations of the Examples as to what ranges within the broad C/(A+B) is 0.12-0.19 range does the unexpected results actually happen and thus, it is unclear as to what is “unexpected.” Finally, the claims do not commensurate in scope to the Applicant’s evidence of unexpected results. The claims are to an epoxy resin formulation, while the unexpected properties are to a cured product and are not claimed in claim 1. The Table also has an accelerator, DCMU99, two- types of epoxy resin such as the liquid bisphenol A epoxy resin and the phenol-novolac epoxy resin, and claim 1 broadly just requires only 1.
Thus, for the above reasons, the Applicant has not met their burden in establishing unexpected results.  See MPEP 716.02 (a-e).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HA S NGUYEN/Examiner, Art Unit 1766